 KING ELECTRICAL MFG. CO.King Electrical Manufacturing Company and LocalNo. 741, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of Ameri-ca, Independent. Case 19-CA-8949May 12, 1977DECISION AND ORDERBY MEMBERS JENKINS, PENELLO, ANDWALTHERUpon a charge filed on October 14, 1976, by LocalNo. 741, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America,Independent, herein called the Union, and dulyserved on King Electrical Manufacturing Company,herein called the Respondent, the General Counselof the National Labor Relations Board, by theRegional Director for Region 19, issued a complainton November 30, 1976, an amendment to complainton December 8, 1976, and a second amendment tocomplaint on December 15, 1976, against Respon-dent, alleging that Respondent had engaged in andwas engaging in unfair labor practices affectingcommerce within the meaning of Section 8(a)(5) and(1) and Section 2(6) and (7) of the National LaborRelations Act, as amended. Copies of the charge,complaint, amendment to complaint, second amend-ment to complaint, and notice of hearing before anAdministrative Law Judge were duly served on theparties to this proceeding.With respect to the unfair labor practices, theamended complaint alleges in substance that at alltimes material herein the Union has been therepresentative for the purposes of collective bargain-ing of employees in the appropriate unit; 1 on August31, 1976, Respondent and the Union entered into avalid collective-bargaining agreement covering theunit described above; the aforesaid contract containsa valid union-security clause requiring all newemployees as a condition of their employment tobecome members of the Union 31 days from the dateof their employment; since October 7, 1976, Respon-dent has refused to comply with the provisions of theunion-security clause by refusing the Union's requestto discharge nine unit employees; and, by theaforesaid conduct Respondent has violated Section8(a)(5) and (1) and Section 2(6) and (7) of the Act.Respondent filed an answer to the complaint onDecember 8, 1976, and a second answer to theamended complaint on January 20, 1977. Respon-dent's answers admit the Union's status as collective-The appropriate unit comprises:All production. maintenance, shipping. and receiving employeesemployed by the Respondent at its Seattle facility, excluding office229 NLRB No. 91bargaining representative and the existence of acollective-bargaining agreement, but assert thatRespondent lawfully refused to comply with theUnion's demand for discharge of nine employeeswho failed to comply with the membership require-ments of the union-security clause subsequent to thefiling with the Board, on September 7, 1976, of adeauthorization petition in Case 19-UD-151.On January 28, 1977, the General Counsel filed amotion for transfer and summary judgment with abrief in support of his motion. On February 10, 1977,the Board issued an order transferring the proceedingto the Board and a Notice To Show Cause why theGeneral Counsel's motion should not be granted. OnFebruary 18, 1977, Respondent filed a cross-motionfor summary judgment and a brief opposing theGeneral Counsel's motion and in support of itsmotion.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentSince its certification by the Board on May 14,1976,2 the Union has been the exclusive collective-bargaining representative for the previously de-scribed appropriate unit. The initial contract negotia-tions between the Union and Respondent culminat-ed in the signing of a collective-bargaining agree-ment, to be in effect from August 31, 1976, untilMarch 1, 1979. This contract contains a valid union-security clause requiring new employees to join theUnion within 31 days of their employment and oldemployees to join the Union within 31 days of theeffective contract date. The clause further obligatesthe Respondent, within 72 hours of its receipt of awritten notice and request from the Union, toterminate any employee who fails to acquire ormaintain membership as required.On September 7, only a week after the collective-bargaining agreement had gone into effect, anemployee filed a petition in Case 19-UD-151 seekingrescission of union-shop authority pursuant toSection 9(e)(1) of the Act. The filing of the petitionwas supported by a substantial percentage of unitemployees. The election in Case 19-UD-151 wasoriginally scheduled to be held on October 21, butthe filing of the charge in the instant proceeding hasindefinitely delayed its occurrence. On October 7,clerical employees, salesmen, guards, professional employees. andsupervisors as defined in the Act.2 All dates are hereafter in 1976 unless otherwise noted.615 DECISIONS OF NATIONAL LABOR RELATIONS BOARDduring the pendency of the deauthorization election,the Union gave Respondent written notice that 9 ofthe approximately 22 unit employees had failedwithin the 31-day grace period to tender the dues andinitiation fees necessary to acquire or maintain unionmembership. Since that date, Respondent has stead-fastly refused to honor the Union's request toterminate the employment of those nine delinquentemployees.The issue presented herein is whether the Respon-dent violated Section 8(a)(5) and (1) of the Act by itscontinuing refusal to meet the Union's demand forthe termination of nine employees because of theirfailure to comply with the requirements of the union-security provision in the current collective-bargain-ing agreement. The General Counsel contends thatunder Board law a union-security clause in anoperative contract remains in force and must behonored unless and until it is expressly rescinded byunit employees in an affirmative deauthorizationvote. On the other hand, Respondent requests aBoard ruling that "(I) where employees file adeauthorization petition prior to the expiration of theinitial period in which they have to join the Union, ina new agreement, and (2) the election is delayedbeyond the contractual period for joining the Union,and not due to any fault by the employees, the Unionsecurity clause should be deemed in effect suspendeduntil the election."It is well established that an employer's refusal toimplement a union-security agreement has the effectof modifying the existing collective-bargaining agree-ment as well as terminating a clause therein inderogation of the employer's bargaining obligationunder Section 8(d) of the Act. Such conduct seriouslyimpairs the effectiveness of the Union in its role ascollective-bargaining representative.3Although wehave held in Lyons Apparel, Inc., 218 NLRB 1172(1975), that an affirmative deauthorization voteconstitutes a prima facie withdrawal of the Union'sright to a union-security clause, we have neverintimated that the rationale underlying this rulingcould be extended to justify the preelection suspen-sion of union-security requirements merely because adeauthorization petition has been filed within thefirst 31 days of the instituion of those requirements.On the contrary, Lyons Apparel implies the primafacie validity of a union-security clause in anenforceable collective-bargaining agreement until anaffirmative deauthorization vote has actually beencast.Respondent admits that a majority of unit employ-ees approved the union-shop collective-bargainingagreement which it subsequently signed, but itcontends, in spite of Board precedent, that thecircumstances in this case warrant giving thoseemployees a second chance to consider independent-ly the contract's union-security clause before itbecomes effective. In support of its position, theRespondent alleges certain additional facts which theGeneral Counsel argues are not relevant to the issuepresented. In specific terms, the Respondent statesthat it agreed in August to sign whichever of twocollective-bargaining agreements was accepted byunit employees. The two contracts were identical incontent with the exception that one contained aunion-security clause and the other did not. Accord-ing to the Respondent, the Union submitted only theunion-shop agreement for employee approval ordisapproval, although the employees were cognizantand desirous of voting on the other contract as well.As an alleged consequence of the Union's refusal tosubmit the open-shop contract to a vote, a majorityof unit employees sought referendum on the union-security issue by supporting the filing of thedeauthorization petition within a week of thebeginning of the new contract term. Respondentclaims that the petitioned-for election would havebeen held prior to the 31st. day of the new contractterm if certain alleged but unspecified administrativeinaction and union obstruction had not delayedproceedings in Case 19-UD-151.Under the alleged circumstances set forth above,Respondent suggests the inequity of enforcing theunion-security agreement during the pendency of thedeauthorization election. It contends that it is unfairto force unit employees to purchase their franchise inthe election by tendering initiation fees and dues,since the election sought by a majority of them hasbeen delayed beyond the 31-day grace periodthrough no fault of their own. Respondent furthercontends that enforcement of the union-securityclause would give the Union control over the electionresults by concomitant requests to terminate delin-quent employees, manipulation of initiation fee anddues requirements, and coercion of dues-payingemployees through restrictions in union rules andregulations.We find no merit in the Respondent's position,even assuming the veracity of its additional factualallegations. The Respondent cannot successfullygloss over the determinative facts in this proceeding.It therefore admits that the current union-shopcollective-bargaining agreement is valid, having beenapproved by an apparently uncoerced majority ofunit employees and signed by the Union andRespondent. If we were to rule as requested by theRespondent, we would in effect be sanctioning anI California Blowpipe & Steel Company, Inc., 218 NLBR 736, 748 (1975).616 KING ELECTRICAL MFG. CO.unwieldy and time-consuming bifurcated ratificationprocess for all collective-bargaining agreementscontaining union-security clauses. A mere 30-percentminority of unit employees could automaticallysuspend the implementation of a critical term in apreviously approved contract by filing a deauthoriza-tion petition within the first 31 days of the life of thecontract. The Board cannot place its imprimatur on aprocedure which would be so potentially disruptiveof the establishment of a stable collective-bargainingrelationship.The equitable concerns voiced by the Respondentin this case do not justify specially excepting it fromestablished Board law. Having once voluntarily casttheir votes in approval of an entire collective-bar-gaining agreement, unit employees have no inherentright to a second chance to consider an individualterm in that agreement before it is applied to them;nor do employee petitioners for a deauthorizationelection have any absolute right to expect that theelection will be held before they must comply withthe requirements of a union-security provision.Furthermore, no presumption about the result in theelection in Case 19-UD-151 can be drawn a priorifrom the fact that a significant number of unitemployees supported the deauthorization petition.Finally, Respondent's speculative fears of unioncontrol over the results of the election may be dealtwith when realized, if ever, by timely filed objectionsand charges of violations of the Act.For all of the aforesaid reasons, the Union waslegally entitled to expect that the union-securityclause in its valid collective-bargaining agreementwith Respondent would be enforced during thependency of the election in Case 19-UD-151. Sincewe have found Respondent's contentions to bewithout merit, we shall accordingly grant the GeneralCounsel's Motion for Summary Judgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACT1. THE BUSINESS OF THE RESPONDENTRespondent is a Washington State corporationwith its principal office and place of business inSeattle, Washington, where it is engaged in themanufacturing and wholesale of electrical heatingequipment. During the past 12 months, a representa-tive period, Respondent sold and shipped finishedproducts valued in excess of $50,000 from its Seattlefacility to points outside the State of Washington.During the same representative period, Respondentpurchased goods and materials valued in excess of$50,000 which were shipped directly to its Seattlefacility from points outside the State of Washington.We find, on the basis of the foregoing, thatRespondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatit will effectuate the policies of the Act to assertjurisdiction herein.II. THE LABOR ORGANIZATION INVOLVEDWe find that Local No. 741, International Brother-hood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, Independent, is a labor organi-zation within the meaning of Section 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESCommencing on or about October 7, 1976, andcontinuing thereafter, the Respondent has refused tohonor the union-security provisions of a collective-bargaining agreement entered into with the Union asthe exclusive representative of Respondent's employ-ees in the appropriate unit herein. Accordingly, wefind that the Respondent has, since October 7, 1976,and at all times thereafter, engaged in conduct whichconstitutes an unfair labor practice within themeaning of Sections 8(a)(5) and (1) and 8(d) of theAct.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its opera-tions described in section I, above, have a close,intimate, and substantial relationship to trade,traffic, and commerce among the several States andtend to lead to labor disputes burdening andobstructing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom and takecertain affirmative action designed to effectuate thepolicies of the Act.The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAWi. King Electrical Manufacturing Company is anemployer engaged in commerce within the meaningof Section 2(6) and (7) of the Act.2. Local No. 741, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers617 DECISIONS OF NATIONAL LABOR RELATIONS BOARDof America, Independent, is a labor organizationwithin the meaning of Section 2(5) of the Act.3. All production, maintenance, shipping, andreceiving employees employed by the Respondent atits Seattle facility, excluding office clerical employ-ees, salesmen, guards, professional employees, andsupervisors as defined in the Act, constitute a unitappropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.4. At all times material herein the above-namedlabor organization has been the exclusive representa-tive of all the employees in the aforesaid appropriateunit for the purposes of collective bargaining withinthe meaning of Section 9(a) of the Act.5. By refusing, on or about October 7, 1976, andat all times thereafter, to honor the union-securityprovisions of a collective-bargaining agreemententered into with the above-named labor organiza-tion as the exclusive bargaining representative of allthe employees of Respondent in the appropriate unit,Respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a)(5)of the Act.6. By the aforesaid refusal to honor the union-security provisions of the collective-bargaining agree-ment, Respondent has interfered with, restrained,and coerced, and is interfering with, restraining, andcoercing, employees in the exercise of the rightsguaranteed to them in Section 7 of the Act, andthereby has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a)(l)of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board hereby orders that the Respondent,King Electrical Manufacturing Company, Seattle,Washington, its officers, agents, successors, andassigns, shall:1. Cease and desist from:(a) Refusing to honor the union-security provisionsof a collective-bargaining agreement entered intowith Local No. 741, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpersof America, Independent, as the exclusive bargainingrepresentative of its employees in the followingappropriate unit:All production, maintenance, shipping, and re-ceiving employees employed by the Respondentat its Seattle facility, excluding office clericalemployees, salesmen, guards, professional em-ployees, and supervisors as defined in the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of the Act:(a) Post at its Seattle, Washington, facility copies ofthe attached notice marked "Appendix."4Copies ofsaid notice, on forms provided by the RegionalDirector for Region 19, after being duly signed byRespondent's representative, shall be posted byRespondent immediately upon receipt thereof, andbe maintained by it for 60 consecutive days thereaf-ter, in conspicuous places, including all places wherenotices to employees are customarily posted. Reason-able steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or coveredby any other material.(b) Notify the Regional Director for Region 19, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to complyherewith.4 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to honor the provisions ofthe union-security clause in the collective-bar-gaining agreement which we have entered intowith Local No. 741, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Help-ers of America, Independent, which acts as theexclusive representative of the employees in thebargaining unit described below. The appropriatebargaining unit is:All production, maintenance, shipping, andreceiving employees employed by KingElectrical Manufacturing Company in itsSeattle, Washington, facility, excluding of-fice clerical employees, salesmen, guards,professional employees, and supervisors asdefined in the Act.618 KING ELECTRICAL MFG. CO.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.KING ELECTRICALMANUFACTURINGCOMPANY619